         Case 6:20-cv-00108-ADA Document 30-1 Filed 07/10/20 Page 1 of 5




                             UNITED STATES DISTRICT COURT
                              WESTERN DISTRICT OF TEXAS
                                    WACO DIVISION


ParkerVision, Inc.                                          Civil Action No. 6:20-cv-00108-ADA
                                Plaintiff,
                                                                 JURY TRIAL DEMANDED
        vs.

Intel Corporation
                                Defendant.

                 DECLARATION OF CHRISTOPHER D. HULL IN SUPPORT OF
             DEFENDANT INTEL CORPORATION’S MOTION TO TRANSFER VENUE
                               UNDER 28 U.S.C. §1404(a)

I, Christopher D. Hull, declare under penalty of perjury that:

        1.      I am employed by Intel Corporation (“Intel”) as a Senior Principal Engineer. I

work in Hillsboro, Oregon and live in Portland, Oregon.

        2.      I submit this declaration in support of Intel’s Motion to Transfer Venue Under 28

U.S.C. §1404(a).

        3.      The facts set forth in this declaration are true according to my own knowledge

except to the extent that they are based on my information and/or belief, in which case I have

been expressly informed of the facts by other Intel employees. If sworn as a witness to testify in

this matter, I would testify to the facts as set forth herein.

        4.      Intel is a technology company that specializes in the design and development of

semiconductor and microprocessor products. Intel is incorporated in the State of Delaware.

        5.      I joined Intel in 2003 as a Senior Principal Engineer. In 2015, I became a Senior

Manager in Intel Labs. Intel Labs is in charge of delivering breakthrough innovation to fuel

Intel’s growth and technology leadership.


                                                    1
           Case 6:20-cv-00108-ADA Document 30-1 Filed 07/10/20 Page 2 of 5




          6.    Intel’s largest design and development facility is in Hillsboro, Oregon, which I

understand is located within the jurisdiction of the United States District Court for the District of

Oregon. Intel has over 21,000 employees and four campuses in Oregon. Intel has additional

facilities worldwide, including a facility in Austin, Texas.

          7.    Intel does not have any facilities in Waco, Texas.        No Intel employees are

headquartered in Waco, Texas.

          8.    I understand that ParkerVision, Inc. (“ParkerVision”) has sued Intel in the

Western District of Texas, Waco Division, and alleges that Intel’s “RF transceiver

chips/modems,” specifically the “Intel PMB 5750, PMB 5757, and PMB 5762” infringe nine

patents. Within Intel, those transceiver chips are referred to as the SMARTi 5, SMARTi 6T, and

SMARTi 7, respectively. I refer to these transceivers in this declaration as the “Intel Products at

Issue.”

          9.    Intel independently researched, designed, and developed the Intel Products at

Issue. Much of design work for the Intel Products at Issue was performed overseas at Intel

facilities in Germany and Austria.

          10.   In 2013, I lived and worked in Germany as part of the team that designed the

SMARTi 5, which I understand ParkerVision refers to in its complaint as the “Intel PMB 5750.”

          11.   I understand that ParkerVision accuses the features of the Intel Products at Issue

that convert “a higher frequency RF signal to a lower frequency signal.” I further understand

that ParkerVision accuses the LO (i.e., Local Oscillator) circuitry in the Intel Products at Issue,

and the duty cycle in the Intel Products at Issue.

          12.   I designed the local oscillator distribution in the mixers in the SMARTi 5 and

have personal knowledge of the duty cycle in the SMARTi 5.
                                                 2
        Case 6:20-cv-00108-ADA Document 30-1 Filed 07/10/20 Page 3 of 5




       13.     I understand from press releases and other public information that Intel

transferred the majority of the assets of its smartphone modem business unit to Apple, Inc.

(“Apple”) in December 2019. According to an Apple press release, as part of the transaction,

approximately 2,200 Intel employees joined Apple, along with certain intellectual property,

equipment,    and   leases.     (https://www.apple.com/newsroom/2019/07/apple-to-acquire-the-

majority-of-intels-smartphone-modem-business/) I will refer to that transaction as the “Sale of

Assets to Apple.”

       14.     Many of the engineers I worked with on the Intel Products at Issue now work at

Apple. To my knowledge, none of the engineers I worked with on the Intel Products at Issue

performed any work related to those products in Texas or work in Texas now.

       15.     To my knowledge, none of the former Intel employees who worked on the design,

development, sale, and marketing of the Intel Products at Issue are located within 900 miles of

Waco or Austin, Texas.

       16.     Of the employees still at Intel after the Sale of Assets to Apple, I believe I am the

person with the most direct knowledge of the local oscillator in the SMARTi 5. I also have

personal knowledge of the duty cycle in the SMARTi 5.

       17.     I understand from his LinkedIn profile that Kevin Constantine was formerly

Intel’s Senior Director for the Apple Global Account and worked in Santa Clara, California

when he led the effort to market the Products at Issue to Apple. I further understand from Mr.

Constantine’s LinkedIn profile that he now works for a third party, Qorvo, Inc., in San Jose,

California.

       18.     Intel maintains highly confidential schematics that show the circuitry of the Intel

Products at Issue on servers in Santa Clara, California. A limited number of engineers in
                                                 3
         Case 6:20-cv-00108-ADA Document 30-1 Filed 07/10/20 Page 4 of 5




Oregon, Arizona, and Santa Clara have access to those technical documents. No one in Texas

has permission to access the highly confidential schematics that show the circuitry of the Intel

Products at Issue.

        19.       Intel does not develop or manufacture any products, including the Intel Products

at Issue, in Waco, Texas.

        20.       Intel did not conduct any research, design, or development of the Intel Products at

Issue in Texas.

        21.       Intel does not maintain any technical documents or marketing and sales

information relating to the Intel Products at Issue in Texas.

        22.       Intel does not employ any engineers in Texas who worked on the design of the

Intel Products at Issue.

        23.       Intel does not employ anyone in Texas who was involved in the sales and

marketing of the Intel Products at Issue.

        24.       It would be significantly more burdensome for me and other Intel witnesses in

Oregon to attend trial or other proceedings in Waco, Texas or Austin, Texas than it would be for

me to attend such proceedings in Portland, Oregon. Travel to Waco, Texas would require me

and any of my colleagues in Oregon who are asked to testify to be away from their jobs, even on

days they are not testifying or preparing to testify and would require significantly more travel

and expense. Portland, Oregon, on the other hand, is only approximately a 20-minute drive from

Intel’s Hillsboro, Oregon facilities.

        25.       Pursuant to 28 U.S.C. § 1746, I declare under penalty of perjury that the foregoing

is true and correct.



                                                   4
    Case 6:20-cv-00108-ADA Document 30-1 Filed 07/10/20 Page 5 of 5




Executed on                  .




                                       Chris D. Hull
                                       Senior Principal Engineer
                                       Intel Corporation




                                   5
